            Case 1:18-cv-00664-RGA Document 142 Filed 05/19/21 Page 1 of 1 PageID #: 2916
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                       DISTRICT OF                                       Delaware



                            AstraZeneca AB
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
             Zydus Pharmaceuticals (USA) Inc.                                                                          Case Number: 18-cv-664 RGA

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Hon. Richard G. Andrews                                            D. Silver, A. Joyce                                       J. Phillips, M. Haney
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 5/17/21 - 5/19/21                                                  H. Triozzi, D. Hawkins                                    L. Kilpatrick
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

            W1                                                      Dr. Gordon W. Gribble; sworn

            W2                                                      Dr. Garry Tobin; sworn

            W3                                                      Deposition of Dr. Wei Meng

            W4                                                      Deposition of Gang Wu

            W5                                                      Deposition of William Washburn

  W6                                                                Deposition of Dr. Bruce Ellsworth

  W7                                                                Deposition of Dr. Philip M. Sher

  W8                                                                Dr. Kenneth Batchelor; sworn

  W9                                                                Dr. Ronald A. Thisted; sworn

 W10                                                                Dr. Joshua L. Cohen; sworn

           W11                                                      Dr. Radojka Savic; sworn




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of   1   Pages
